DETAILED ACTION
	This Office action details a non-final rejection on the merits for the above referenced application No.  Claims 1-34 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 119(e) to US provisional application No. 62/830,678 filed 8 Apr. 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 Apr. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-23 in the reply filed on 22 Jul. 2021 is acknowledged.  The traversal is on the ground(s) that search and examination of all currently pending claims would not pose an undue burden on the examiner.  This is not found persuasive because a search of group I requires a different field of search and the use of different search queries than a search of group.  Group II does require the device of claim 1; however, the claims dependent to claim 1 require a wide range of different limitations not found in group II.  For example, claim 7 further requires that the microchannel of at least one of the concentration module and purification module comprise two or more sub-chambers in parallel.  This limitation .
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 Jul. 2021.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-11, 13-15, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Lab Chip; published 9 Apr. 2018; see attached 892).

	Regarding claims 1, 15, and 23, Zhang et al. disclose a the device for synthesizing [18F]fallypride represented by 
    PNG
    media_image1.png
    237
    563
    media_image1.png
    Greyscale
 (see Fig. 2).  The microfluidic chip is formed from a patterned PDMS (polymer) layer (see pg. 1371).  The chip comprises a concentration module, a reaction chamber, and a purification module patterned in the PDMS layer wherein the concentration module is configured to concentrate a radioactive reagent from a radioactive reagent mixture; the reaction chamber in fluidic communication with the concentration module is configured to synthesize [18F]fallypride (a radiotracer) by reaction of the concentrated [18F]fluoride (radioactive reagent) and a tosylate precursor (radiotracer precursor); and the purification module in fluid communication with the reaction chamber is configured to purify the synthesized [18F]fallypride; a hotplate (heating means) is positioned in relation to the microfluidic chip during evaporation and reaction (see 1371, col. 2; 1374, col. 2); a first valve is fluidically coupled to the concentration module and the reaction chamber and a second valve is fluidically coupled with the reaction chamber and purification module for operably controlling transit of various substances or mixtures amount the concentration module.
	Regarding claim 2, a syringe pump was used to control flow of the various reagents (one or more pumps fluidically coupled with the at least first and second valve).  
	Regarding claim 3, the concentration module and the purification module comprises an inlet, an outlet, a microchannel formed between the inlet and outlet and a trapping mechanisms (anion exchange beads and reverse phase C18) formed in the microchannel proximate to the outlet of the microchannel.
	Regarding claims 5-6, the on chip concentration column was 5 mm (0.05 micron) in width, 10 mm (0.010 micron) in length and 60 µm in height.  The purification column was 4.8 cm in length, 4 mm in width and 60 µm in height (see pg. 1371, col. 2).  Note that the lengths are greater than the widths.
	Regarding claim 9, the trapping mechanisms comprises at least one row of pillars with predefined gaps (see Fig. 2).
	Regarding claim 10, concentration module and the purification module has columns operably formed of microparticles with desired functionality in the microchannel by the trapping mechanism for radioactivity concentration or purification, wherein the microparticles are suspended in solution loaded into the microchannel (see Fig. 2; pg. 1371).
	Regarding claim 11, the microchannel of the concentration module comprise anion exchange beads and the microparticles in the microchannel of the purification module comprises reverse phase C18 microparticles (see pg. 1371).
	Regarding claims 13 and 14, the reaction chamber has a reaction cavity and an evaporation port in fluidic communication with the reaction cavity wherein the evaporation port is attached to the top surface of the patterned layer, and aligned in the center of the reaction cavity and the port comprises a coned nanoport assembly (see pg. 1371, col. 1; Fig. 2).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Lab. Chip.; published 9 Apr. 2018; see attached 892), in view of Yu et al. (Anal Chem.; published 2001 Sep. 2001; see attached 892).

	Zhang et al. teach as discussed above.
	Zhang et al. do not teach further teach that the inner walls of the microchannel of at least one of the concentration module and the purification module are coated with an inert layer.  Zhang et al. do not teach that the concentration module has in situ photopolymerized porous monoliths used for the capture and/or purification columns wherein the porosity is optimized to ensure both high capture and low resistance.
However, Zhang et al. teach that future efforts will focus on reducing the loss by either coating the inner walls of the channels with an inert layer or modifying the chip fabrication material (see pg. 1376).
Yu et al. teach monolithic porous polymer for on-chip solid phase extraction and preconcentration prepared by photoinitiated in situ polymerization within a microfluidic device (see title).  Yu et al. teach that the recent success with the microscale preparation of porous polymer monoliths that combined well-controlled porous properties with appropriate chemistry using UV-initiated polymerization suggests that this approach would be useful for the in fabrication for SPE micro devices (see pg. 5089).  Yu et al. teach ion exchange (see pg. 5092).  Yu et al. teach that the high mechanical strength and the low flow resistance of the monoliths allow their use at high flow rates.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Zhang et al. by further coating the concentration module and purification module in an inert layer as taught by Zhang et al. because it would advantageously prevent reaction of [18F]fluoride with the PDMS thereby increasing overall radiochemical yield.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Zhang et al. by further incorporating in situ photopolymerized monoliths for the capture and/or purification columns wherein the porosity is optimized to ensure high capture and low resistance as taught by Yu et al. because it would advantageously enable adsorption and release of small molecules while maintaining high flow velocity.

Claims 1-15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Lab. Chip.; published 9 Apr. 2018; see attached 892), in view of Ianovska (Dissertation-University of Groningen; published 2018; see attached 892).

Zhang et al. teach as discussed above.
Zhang et al. do not further teach that the microchannel of at least one of the concentration module and the purification module comprises two or more sub-chambers in parallel or that at least one of the concentration module and the purification module comprises a single chamber with two or more isolated sub-inlets and sub-outlets to yield enhanced packing uniformity.
	Ianovska teaches microfluidic tools for multidimensional chromatography (see title).  Ianovska discloses a device wherein the microchannel of at least one of the concetration module and the purification module comprises two or more sub-chambers in parallel and wherein the microchannel of at least one of the concentration module and the purification module comprises a single chamber with two or more isolated sub-inlets and sub-outlets (see Figs. 9 and 10).  Ianovska et al. teach that passive micromixers generally function wither by splitting solution flows into multiple thinner streams in a branched channel network or by placing fixed obstacles in the flow to perturb laminar flow patterns.  The makes passive micromixing, which requires not moving parts (see pg. 29).  Ianovska teaches that micropillars cause multiple splitting and reunification of laminar flows in the channels (see pg. 49).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Zhang et al. so that the concentration module and purification module comprise two or more sub-chambers in parallel or so that the microchannel of at least one of the concentration module and the purification module comprises a single chamber with two or more isolated sub-inlets and sub-outlets as taught by Ianovska et al. because it would advantageously enable passive mixing of the microparticles by splitting and recombination and/ and/or more efficient particle packing.

Claims 1-3, 5-6, 9-11, and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Lab. Chip.; published 9 Apr. 2018; see attached 892), in view of Hanagata et al. (US 9,492,826 B2; issued 15 Nov. 2016; see attached 892) and Strydom (Dissertation-Nelson Mandela University; published 2017; see attached 892).

Zhang et al. teach as discussed above.  Zhang et al. teach that future efforts will focus on creating a fully automated heating and fluid flow control system (microcontroller, solenoid valves, remote control pump system) that will enable PET probe production runs with the need for operator intervention at every step (see pg. 1376).
Zhang et al do not teach an on-chip resistive heater and an on-chip resistive temperature detector to enable closed loop control of temperature in a predefined range wherein the on-chip resistive heater comprises metal electrode patterned on the substrate, and the on-chip RTD comprises metal electrodes patterned on the substrate  proximate to the metal electrodes of the on-chip resistive heater, optionally formed of the same metal wherein the heating means further comprises a protective layer formed over the metallic electrodes of the on-chip resistive heater and the on-chip RTD and wherein the device further comprises a microcontroller to configured to read a temperature measured by the on-chip RTD and control a solid state relay to rapidly connect or disconnect the on-chip resistive heater from a power supply by using a PID library and wherein the microcontroller is further configured to control operations of the first and second valves and the one or more pumps so as to control the transit of various substances or mixtures among the concentration module, the reaction chamber and the purification module wherein the microcontroller is configured such that the operations of the first and second valves, the one or more pumps and/or the heating means are controllable via one or more user interfaces in a computer or a mobile device in a wired or wireless communication.
Hanagata et al. teach a microfluidic device with integrated resistive heater electrodes including systems and methods for controlling and measuring the temperatures of such heater elements (see title).  Hanagata et al. teach that the thin film heaters function as both heaters and temperature detectors (see col. 9). Thin film heater are preferably constructed from material with an electrical resistance such as platinum (metal electrodes).  The measured temperature can be used in a closed loop feed-back controller (see col. 11).  Hanagata et al. teach a protective layer formed from SiO2 (see cols. 7-8).  To achieve fast response and increased measurement sensitivity, each heating element can be switched into separate drive or measurement states through the use of a switch (transistor, relay)…Switches which can be metal oxide semiconductor field effect transistors (solid state) (see cols. 14-15).  Different supply voltages, duty cycles, and PID control parameters (proportional, integral, and derivative terms) can be implemented for two different processes (see cols. 17-18).
Strydom teaches manufacturing of continuous flow equipment (see title). Strydom teaches that the output is processed though a control algorithm such as a proportional integral derivative (PID) and then the input power output is updated (see pg. 50).  Strydom teaches a wiring schematic of the reactors heating system (see Fig. 65).  The microcontroller controls the PID algorithm which is tuned to the system. The solid-state relay (SSR) allows for the microcontroller to handle high currents and voltages which are required to heat the reactor sufficiently (see 83).  Strydom teaches a programmable interface where temperature could be entered and programmed automatically (see pg. 82).  Strydom teaches a graphical user interface (see pg. 907).  Strydom teaches wires (see pg. 85).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Buchanan et al. by incorporating an on chip resistive heater and resistive temperature detector made of metal electrodes using the same metal patterned on the substrate to enable closed loop control of a reaction temperature in a predefined range as taught by Hanagata et al. because it would advantageously enable heating the reaction cavity and temperature detection using the thin film resistive heaters to precisely control the temperature range.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Buchanan et al. by incorporating a protective layer formed over the electrodes on the on chip resistive heater and on chip RTD as taught by Hanagata et al. because it would advantageously enable isolating the reaction from the thin film heater and heater electrodes.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Buchanan et al. by incorporating a microcontroller configured to read a temperature measured by the on-chip RTD and control a solid state relay to rapidly connect and disconnect from a power supply by using a PID library as taught by Hanagata et al. because it would advantageously fast switching states to control temperature.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the device of Zhang et al. by further incorporating a microcontroller configured to read a temperature measured by the on-chip RTD and control a solid state relay to rapidly connect and disconnect the on-chip resistive heater from a power supply by using a PID library wherein the microcontroller is to further to control operations of the first and second valves and the one or more pumps so as to control the transit of various substances or mixtures among the concentration module, the reaction chamber and purification module wherein the microcontroller is configured such that the operations of the first and second valves, the one or more pumps and/or heating means are controllable via one or more interfaces in a computer in a wired communication as taught by Zhang et al., Strydom and Hanagata et al.  because it would advantageously enable automated and programmable control of the substances and mixtures between the concentration module, reaction chamber, and purification module where valve control is through an advantageous user friendly GUI.



Claims 1-6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005; see attached 892), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009; see attached 892).

	Buchanan et al. teach microfluidic apparatus and method for synthesis of molecular imaging probes including FDG (see title).  Buchanan et al. teach a microfluidic apparatus and method (see [0051]).  Buchanan et al. teach that the microfluidic device can be manufactured using commercially available equipment (see [0088]).  The micro reactor comprises a series or network of interconnecting microchannels that can be cut or etched into a solid substrate (see [0089]).  Buchanan et al. disclose the device 
    PNG
    media_image2.png
    619
    613
    media_image2.png
    Greyscale
 (see Fig. 14).  Buchanan et al. teach that the micro reactor comprises a port 112 wherein the radioactive isotope in the target liquid is introduced into the device and allowed to flow across ion exchange resin 114 and into microfluidic channel 116.  The radioactive isotope remains ionically bound to the resin 114 while the liquid flows through the microchannels 116 and 118 to waste target port 120…An eluent dissolved in polar aprotic solvent is introduced into the microchip through port 126 and the radioactive isotope is ionically exchanged for the counter ion in the eluent as it passes through the resin…The polar aprotic solvent containing the isotope and the precursor meet at the junction of micro-channels 116 and 118.  The two reactants react to form the positron emitting molecular imaging probe in microchannel 118 and the product is collected in 130 (see [0109]).  This reads on a microfluidic chip formed of a patterned layer on a substrate, comprising a concentration module configured to concentrate a radioactive agent from a radioactive reagent mixture (aqueous [18F]F-), the reaction chamber in fluid communication with the concentration module is configured to synthesize a radiotracer by reaction of the concentrated radioactive reagent and radiotracer precursor therein.  The concentration module comprises an inlet 112, an outlet 120, a microchannel formed between the inlet and the outlet and a trapping mechanism formed in the microchannel proximate to the outlet of the microchannel.  The concentration module comprises two or more isolated sub-inlets (122, 126, and 112) and sub-outlets (120, 124, and 130).
Buchanan et al. teach that in one embodiment as shown in Fig. 10, such purification processes are also integrated in the micro reactor device.  Incorporation of both solid phase resins and in-line HPLC column 102 into the microfluidic chip will allow continuous flow product purification in much smaller volume with greatly improved reliability (see [0106]).  Buchanan et al. teach that reagents and solvent can be moved through the microchannel network using any fluid propulsion method known in the art of microfluidics such as hydrodynamic pumping…Valves of any type known in the art of microfluidics, such as rotary switching valves can be placed at the microchannel junctions (see [0091]).  Buchanan et al. teach a microprocess control (microcontroller)([0091]).  Buchanan et al. teach that wetted surfaces of the solid substrate and/or capillary tubing and fittings should be constructed of material that is inert and compatible with organic solvents (see [0089]).  Buchanan et al. teach a heat source operatively positioned to heat the micro reactor (see [0018], [0113]).  Any heating unit can be used as a heating source, including but not limited to resistive heating, localized and non localized microwave heating and Peltier devices (see [0094]).  Various sensors (e.g., temperature sensors) can be integrated into the chip (see [0097]).  Buchanan et al. teach that micro reactor refers to a microscale device comprising one or more microfluidic channels or tubers having at least one cross sectional dimension (height, width, depth, diameter) from about 1 to about 1,000 µm, more preferably 10 to about 500 µm (see [0042]).  Buchanan et al. teach ion exchange resin (microparticles with desired functionality in the microchannel by the trapping mechanism wherein the microparticles microchannel to come into contact with aqueous [18F]fluoride solution)(see [0032], [0106]).  Buchanan et al. teach a computer comprising control software can utilize in-process measurements to adjust flow or reaction parameters (see [0106]). 
	Buchanan et al. do not a device comprising a purification module in fluidic communication with the reaction chamber wherein there is a first valve fluidically coupled with the concentration module and the reaction chamber and a second valve fluidically coupled with the reaction chamber and the purification module for operatively controlling transit of various substances or mixtures among the concentration module, the reaction chamber and the purification module.  
	Steel et al. teach nucleophilic radofluorination using microfabricated devices (see title).  Steel et al. teach that Fig. 8 depicts a microchip 310 which functions as a full synthesis system formed from COC.  The COC integrated microchip provides a microchannel 312 having a first resin chamber or reservoir for 18F phase transfer, a labelling reactor 316, and a second resin chamber for purification ([0062]).  The [18F]radiotracer may be trapped on a solid phase, for example, a cartridge of reverse phase absorbent for example C5-18 derivatized silica, whilst unwanted excess reagents and by-products are eluted, and then the radiotracer may be eluted in from the solid phase in purified form ([0039]).  Steel et al. teach injecting a suspension of beads in water into the chip (see [0056]).  
	It have been obvious to a person of ordinary skill in the art before the effective filing date to modify the microfluidic chip of Buchanan et al. (micro-reactor at Fig. 14) by incorporating a a valve and a purification module comprising a C18 reverse phase, respectively, with the reaction chamber as taught by Buchanan et al. and Steel et al. because it would advantageously enable trapping the [18F]radiotracer on solid phase, whilst unwanted excess reagents and by-products are eluted to deliver the [18F]radiotracer in purified form thereby purifying in smaller volume with greatly improved reliability.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Buchanan et al. by further incorporating one or more pumps fluidically coupled with at least one of the first valves and second valves for operatively controlling flow of various substances as taught by Buchanan et al. and Steel et al. because it would advantageously enable moving and separating the reactants and products in the channels at inlet ports.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Buchanan et al. by incorporating a heating means positioned for heating the chip during evaporation and reaction as taught by Buchanan et al. and Steel et al. because it would advantageously enable achieving the requisite reaction temperature and/or evaporation temperature for [18F]fluorination.  

Claims 1-6, 9-12, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005; see attached 892), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009; see attached 892), in further view of Yu et al. (Anal Chem.; published 2001 Sep. 2001; see attached 892) and Chen et al. (MEMS. IEEE; published 2014; see attached 829).

	Buchanan et al. teach as discussed above.
	Buchanan et al. do not teach that the microchannel of the concentration and/or purification module comprises at least one row of pillars with predefined gaps.  Buchanan et al. do not teach that the concentration and/or purification module has in situ photopolymerized porous monoliths used for capture and/or purification columns, wherein the porosity is optimized to ensure both high capture and low resistance.  Buchanan et al. do not further teach a device  wherein the radiotracer is [18F]fallypride, wherein the radioactive reagent is [18F]fluoride and the radiotracer is a fallypride precursor.  
	Steel et al. teach as discussed above.
	Yu et al. teach as discussed above.
	Chen et al. teach on-chip product purification for complete microfluidic radiotracer synthesis (see title).  Chen et al. that the radiotracer droplet was mixed with alumina particles, and the alumina particles were filtered out from the droplet through a line of pillars (see pg. 284).  Chen et al. teach pillars are 140 µm tall, with a 60 µm gap (see pg. 284).  Chen et al. teach that although alumina was used in the current demonstration, the same mixing and filtration method are expected to be valid for other SPE resins and impurity removal, opening the door for complete on-chip production of fallypride and additional PET tracers (see pg.286).  Chen et al. teach a scheme for one-step synthesis of [18F]fallypride (see Fig. 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the concentration and purification modules in the microfluidic device of Buchanan et al. by incorporating in situ photopolymerized porous monoliths wherein the porosity is optimized to ensure both high capture and low resistance as taught by Yu et al. because it would advantageously enable adsorption and release of small molecules while maintaining high flow velocity.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the concentration and purification modules in the microfluidic device of Buchanan et al. by incorporating a line of pillars in the concentration and purification modules to trap the ion exchange and C18 resins as taught by Chen et al. because it would advantageously enable effect trapping of the in the microfluidic channels while permitting flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the concentration and purification modules in the microfluidic device of Buchanan et al. such that the radiotracer is fallypride, wherein the radioactive reagent is [18F]fluoride and the radiotracer is a fallypride precursor as taught by Chen et al. because it would advantageously enable complete on chip production of [18F]fallypride, a neurotransmitter analog, and additional PET radiotracers.

Claims 1-6, 10-11, and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005; see attached 892), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009; see attached 892), in further view Ball et al. (US 2010/0113762 A1; published 6 May 2010; see attached 892). 

Buchanan et al. teach as discussed above.  In addition, Buchanan et al. teach nanoport fittings (coned nanoport assembly) (see [0122]).
Buchanan et al. do not teach that the reaction chamber has an evaporation port in fluidic communication with the reaction cavity, wherein the evaporation port is attached at the top surface of the patterned layer and aligned in a center of the reaction cavity and wherein the evaporation port comprises a coned nano-port assembly.
Steel et al. teach as discussed above.
Ball et al. teach an apparatus and method of using a rotary flow distribution mechanism (see title).  Ball et al. teach that a lid covers the reaction chamber and has one or more lid ports that allow delivery and/or removal of a gas and/or liquid into or from the reaction chamber (see [0006]).  Ball et al. teach a reaction chamber that has reaction cavity and an evaporation port in fluidic communication with the reaction cavity wherein the evaporation port is attached on the top surface of the pattern and etched layer and aligned in the center of the reaction cavity (see [0102], Fig. 3).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify device of Buchanan et al. by incorporating an evaporation port in fluid connection with the reaction cavity wherein the evaporation port is attached on the top surface of the patterned or etched layer and aligned in the center of the cavity and wherein the evaporation port comprises a coned nanoport assembly as taught by Buchanan et al. and Ball et al. because it would advantageously enable delivery and/or removal of gases and/or liquids from the reaction chamber.

Claims 1-8, and 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005; see attached 892), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009; see attached 892), in further view of Ianovska (Dissertation-University of Groningen; published 2018; see attached 892).

	Buchanan et al. teach as discussed above.
	Buchanan et al. do not teach that the microchannel of the purification module and/or concentration module comprises two or more sub-chambers in parallel or that the concentration  and the purification module has columns operably formed of microparticles with desired functionality in the microchannel by the trapping mechanism, for radioactivity concentration and purification, wherein the microparticles are suspended in a solution loaded into the microchannel.
	Steel et al. teach as discussed above.
	Ianovska et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the apparatus of Buchanan et al. so that the concentration module and purification module comprise two or more sub-chambers in parallel or so that the microchannel of at least one of the concentration module and the purification module comprises a single chamber with two or more isolated sub-inlets and sub-outlets as taught by Ianovska et al. because it would advantageously enable passive mixing of the microparticles by splitting and recombination and/ and/or more efficient particle packing.


Claims 1-6, 10-11, and 15-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005; see attached 892), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009; see attached 892), in further view of Lee et al. (US 2008/0281090 A1; published 13 Nov. 2008; see attached 892) and Hanagata et al. (US 9,492,826 B2; issued 15 Nov. 2016; see attached 892).

	Buchanan et al. teach as discussed above.
	Buchanan et al. do not teach that the heating means comprises a hotplate placed under the chip. 
	Steel et al. teach as discussed above.
	Lee et al. teach microfluidic chemical reactions (see title).  Lee et al. teach that a digitally controlled hot plate was used to heat the CRC for removing water from the concentrated KF solution (see [0248). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Buchanan et al. by using a hot plate placed under the microchip as a heating means as taught by Lee et al. because it would advantageously enable digitally controlled heating to remove solvent and/or heat the reaction.
	Buchanan et al. do not teach an on chip resistive heater and an on chip resistive temperature detector to enable a closed loop control of reaction temperature in a predefined range and optionally wherein the on chip resistive heater comprises metal electrodes patterned on the substrate and the RTD comprises metal electrodes patterned on the substrate proximate to the metal electrodes of the on chip resistive heater and optionally wherein the heating means further comprises a protective layer formed over the metallic electrodes of the on chip resistive heater and the on chip RTD.  
	Hanagata et al. teach a microfluidic device with integrated resistive heater electrodes including systems and methods for controlling and measuring the temperatures of such heater elements (see title).  Hanagata et al. teach that the thin film heaters function as both heaters and temperature detectors (see col. 9). Thin film heater are preferably constructed from material with an electrical resistance such as platinum (metal electrodes).  The measured temperature can be used in a closed loop feed-back controller (see col. 11).  Hanagata et al. teach a protective layer formed from SiO2 (see cols. 7-8).  To achieve fast response and increased measurement sensitivity, each heating element can be switched into separate drive or measurement states through the use of a switch (transistor, relay)…Switches which can be metal oxide semiconductor field effect transistors (solid state) (see cols. 14-15).  Different supply voltages, duty cycles, and PID control parameters (proportional, integral, and derivative terms) can be implemented for two different processes (see cols. 17-18).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Zhang et al. by incorporating an on chip resistive heater and resistive temperature detector made of metal electrodes using the same metal patterned on the substrate to enable closed loop control of a reaction temperature in a predefined range as taught by Hanagata et al. because it would advantageously enable heating the reaction cavity and temperature detection using the thin film resistive heaters to precisely control the temperature range.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Buchanan et al. by incorporating a protective layer formed over the electrodes on the on chip resistive heater and on chip RTD as taught by Hanagata et al. because it would advantageously enable isolating the reaction from the thin film heater and heater electrodes.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Buchanan et al. by incorporating a microcontroller configured to read a temperature measured by the on-chip RTD and control a solid state relay to rapidly connect and disconnect from a power supply by using a PID library as taught by Hanagata et al. because it would advantageously fast switching states to control temperature.

Claims 1-6, 10-11, and 16-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005; see attached 892), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009; see attached 892) and Hanagata et al. (US 9,492,826 B2; issued 15 Nov. 2016; see attached 892), in further view of Strydom (Dissertation-Nelson Mandela University; published 2017; see attached 892) and .

	Buchanan et al. teach as discussed above.
	Buchanan et al. do not teach a microcontroller configured to read a temperature measured by the on chip RTD and control a solid state relay (SSR) to rapidly connect or disconnect the on chip resistive heater from a power supply by using a PID library optionally wherein the microcontroller is configured further to control operations of the first and second valves and the one or more pumps so as to control the transit of various substances or mixtures among the concentration module, the reaction chamber and the purification module optionally wherein the means are controllable via one or more interfaces in computer or mobile device in a wired or wireless communication.
	Steel et al. teach as discussed above.
	Hanagata et al. teach as discussed above.
	Strydom teaches as discussed above. Strydom teaches that the output is processed though a control algorithm such as a proportional integral derivative (PID) and then the input power output is updated (see pg. 50).  Strydom teaches a wiring schematic of the reactors heating system (see Fig. 65).  The microcontroller controls the PID algorithm which is tuned to the system. The solid-state relay (SSR) allows for the microcontroller to handle high currents and voltages which are required to heat the reactor sufficiently (see 83).  Strydom teaches a programmable interface where temperature could be entered and programmed automatically (see pg. 82).  Strydom teaches a graphical user interface (see pg. 907).  Strydom teaches wires (see pg. 85).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the device of Buchanan et al. by further incorporating a microcontroller configured to read a temperature measured by the on-chip RTD and control a solid state relay to rapidly connect and disconnect the on-chip resistive heater from a power supply by using a PID library wherein the microcontroller is to further to control operations of the first and second valves and the one or more pumps so as to control the transit of various substances or mixtures among the concentration module, the reaction chamber and purification module wherein the microcontroller is configured such that the operations of the first and second valves, the one or more pumps and/or heating means are controllable via one or more interfaces in a computer in a wired communication as taught by Buchanan et al., Steel and Strydom because it would advantageously enable automated and programmable control of the substances and mixtures between the concentration module, reaction chamber, and purification module where valve control is through an advantageous user friendly GUI.


	Conclusion
Mapelli (AIDA-2020-MS77; published 18 Apr. 2018; see attached 892) is being made of record; however it is not being used in any of the rejection because it is cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618